Case 2:19-cv-09190-WJM-MF Document 6 Filed 04/16/19 Page 1 of 5 PageID: 287




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW TERSEY


 [NVENTEL PRODUCTS. LLC,

                                   Plaintiff,

 v.                                                 No. : 19-cv-09 190 (WJM) (MF)

 JIMMY LI, UN AMY, GODADDY.COM LLC,
 GODADDY INC., SHOPIFY (USA)
 FNC.SKOPIFY [NC., INTER CONNECTS INC..
 PAYPAL, [NC.. GOOGLE LLC, WU J[NZHAO,
 JOHN/JANE DOE, ABC CORP.,
                           Defendants.


 ORDER TO SHOW CAUSE ON PLAINTIFF’S APPLICATION FOR A TEMPORARY
         RESTRAINING ORDER AND PRELIMINARY INJUNCTION


        This matter comes before the Cocirt upon the application of plaintiff InvenTel Proditcts,

LLC (InvenTel”). by way of Order to Show Cause seeking a temporary restraining order and

preliminary injunction, upon notice to defendants. Upon reading and considering the Complaint

of Plaintiff, the declaration of Yasir Abdul. and the exhibits attached thereto, together with the

accompanying memorandum of law in support thereof. and there having been no prior request

for the relief set forth herein:

        IT IS HEREBY ORDERED that Defendants JIMMY LI. LFN AMY, GODADDY.COM

LLC, GODADDY [NC.. SHOPIFY (USA) [NC., SHOPIFY INC., INTER CONNECTS [NC.,

PAYPAL, [NC., GOOGLE LLC, WU JFNZHAO, JOHN/JANE DOE, and ABC CORP.,
                             ,t—by Vfltefl          hTje
(Defendants”) show cause
Case 2:19-cv-09190-WJM-MF Document 6 Filed 04/16/19 Page 2 of 5 PageID: 288


             I rf 22J
            %fl
-€.
why an order should not be entered pursuant to Rule 65 of the federal Rules of Civil Procedure.

against Defendants and their respective subsidiaries. affiliates, divisions, officers, directors,

principals, servants, employees, successors and assigns, and all those in active concert or

participation with them. or under their direct or indirect control, as follo\\s:

        1.      Preliminarily enjoining and restraining them from imitating. copying. making,

publishing, or broadcasting any unauthorized use of InvenTel’s copyrighted material including,

without Limitation. InvenTel’s Registered Copyright Nos. PAuOO3$01209. PAu003809586,

PAuOO381 1447, PAu0002O$8600. VAuOO 1245670. VAu001259881. VAuOO 1263676.

VAuOO 1249643;

       2.      Preliminarily enjoining and restraining them from manufacturing. importing,

distributing, marketing, advertising, offering for sale and/or selling any prodctct or service

bearing any design that is substantially similar to any of InvenTel’s copyrighted material

including, without limitation. InvenTel’s Registered Copyright Nos. PAuOO38O 1209.

PAuOO3 809586, PAuOO38 11447, PAu0002088600, VAuOO 1245670. VAuOO 1259881.

VAuOO 1263676, VAuOO 1249643;

       3.      Preliminarily enjoining and restraining them from imitating, copying or making

unauthorized use of Plaintiffs trademarks, including. without limitation. InvenTel’s Trademark,

Registration No. 5,426,376;

       4.      Preliminarily enjoining and restraining them from manufacturing, importing,

distributing, marketing, advertising, offering for sate and/or selling any product or service

bearing any reproduction, copy, counterfeit, or design confusingly similar to any of Plaintiffs

trademarks, including. without limitation. tnvenTel’ s trademark, Registration No. 5.426.376:


                                                  2
Case 2:19-cv-09190-WJM-MF Document 6 Filed 04/16/19 Page 3 of 5 PageID: 289



        5.        Prohibiting each of them from transferring, disposing of. or secreting any money.

stocks, bonds, real or personal property, or other assets in an amount sufficient to covet three

times their profits earned from the sale of HD MIRROR CAM® products bearing the allegedly

infringing and counterfeit designs;

        6.        Directing that, pursuant to the Lanharn Act. 15 U.S.C.   §   1116 and the Copyright

Act, 17 U.S.C.    §   503, and the equitable powers of this Court, all products bearing the infringing

and/or counterfeit designs be seized and/or impounded. and held by Plaintiff during the pendency

of this action;

        7.        Preliminarily enjoining and restraining all Defendants from continuing to operate

or provide any further support. incltiding but limited to registration, hosting, ISP, payment

processing, advertising, analytical. or any other stipport to any of the infringing websites or

businesses set forth in this action, namely https ://onlinecheap-shop.myshopify.com,

https://hdmirrorcamstore .com, www.ihdmirrorcam.com, www.hdmirrorcamonlinestore.com, and

hrtp://vw.hdrnirrorcarnbuy.com;

        IT IS HEREBY FURTHER ORDERED, good cause having been shown there for. that4f\’

                                                                                                             II

Defendants, their respective subsidiaries. affitiates. divisions, officers. directors, principals,       ‘2O3)
                                                                                                         -




servants, employees, successors and assigns, and all those in active concert or participation with

them. or under their direct or indirect control, be temporarily restrained from. in any manner,

either directly or indirectly:

        I.        imitating, copying. making. pciblishing. or broadcasting any of InvenTet’s

copyrighted material or manufacturing, importing, distributing, marketing, advertising, offering

for sale and/or selling any product or service bearing any design that is substantially similar to


                                                     3
      Case 2:19-cv-09190-WJM-MF Document 6 Filed 04/16/19 Page 4 of 5 PageID: 290



          any of InvenTel’s copyrighted material including, without limitation. tnvenTel’s Registered

          Copyright Nos. PAuOO3$01209, PAuOO38O9586, PAuOO38I 1447, PAu0002O$8600.

          VAuOO124567O, VAuOO1259$$1, VAuOO 1263676, VAuOO 1249643:

                  2.         manufacturing, importing. distributing, marketing. advertising, offering for sale

          and/or selling any product or service beating any reproduction, copy, counterfeit, or design

          confusingly similar to any of Plaintiffs trademarks, including, without limitation. InvenTel’s

          trademark, Registration No. 5,426,376;

                  3.         continuing to operate or provide any further support, including but limited to

           egistration. hosting, ISP, payment processing, advertising. anakiical or any other support to any

           f the infringing websites set forth in this action, namely https://ontinecheap
Qec1’—)    ho .m sho tf .com, https://hdmirrorcamstore.com. www.ihdmirrorcam.com,

          www.hdmirrorcamonlinestore.com, and http://www.hdmirrorcambuy.com;

                             secreting and/or dissipating assets, inclctding monies, from their bank and other

          depository accounts, other than use of such assets by Defendants in the normal course of

          bLts mess;               -




                  IT IS FURTHER ORDERED that security in the amount of Sjobe posted by

          PLaintiff by the        day of   Arl        ,   2019, at 5:00 p.m.

                  IT IS FURTHER ORDERED that, sufficient cause having been shown therefor, service

          of this Order, together with the motion papers filed in connection therewith. and the Summons

          and Complaint, to the extent not already served, shall be deemed effective if completed by the

          following means:




                                                                 4
Case 2:19-cv-09190-WJM-MF Document 6 Filed 04/16/19 Page 5 of 5 PageID: 291



          1.       As to Defendants JIMMY LI. LIN AMY. and WU J[NZKAO, by email to the

                   addresses listed in the WHOIS Admin listing and/or certified mail to all of the

                   addresses listed in the Complaint;

         2.        by registered or certified mail or by Federal Express overnight delivery, on each

                   of the Defendants at the addresses set forth for them in the Complaint:

                   GODADDY.COM LLC. GODADDY INC.. SHOPIFY (US1\) [NC.SHOPIFY

                   [NC., FNTER CONNECTS [NC.. PAYPAL, [NC., GOOGLE LLC and/or;

         3.        to the extent that any party has appeared in this action by an attorney by email

                   delivery on any attorney appearing on behalf of such Defendants.

         IT IS FURTHER ORDERED that any answering papers shall be served by                  ..       A tr / 23,
2019 at 5:00 p.m.; and

         IT IS FURTHER ORDERED that any reply papers shall be served by.—d-, 2019 at

5:00 p.m.

Dated: April           2019
                                                 SO ORDERED:
   /   ‘       e

                                                                              U.S.D.J.
4852-4287-8355, v. 1
